  AMERICAN RESPONSE OF
 CONNECTICUT
, INC
. 605 American Medical Response of Connecticut, Inc. 
and
 Adam Cummings 
and
 Shannon Smith. 
Case
s 34ŒCAŒ013051 
and 
34ŒCAŒ065800 September 
26, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
SCHIFFER
 On June 28, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 359 NLRB 
1301.  Thereafter, the Respondent filed a petition for 
review in the United States Court of Appeals for the Di
s-

trict of
 Columbia Circuit.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 

to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 

Court issued its deci
sion in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the court 
of appeals granted the General Counsel™s motion to di
s-miss the case because the Board had vacated the Dec
i-sion
 and Order.  The court also issued a mandate retur
n-ing the case to the Board. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
judge™s decision and the record in light of the exceptions 
and briefs.  We have also considered the now
-vacated 
Decision and Order, and we agree with the rationale set 

forth therein.
1  Accordingly, we 
affirm 
the judge™s 
rul-ings, findings, and conclusions and adopt the judge™
s 
recommended Order to the extent and for the reasons 
stated in the Decision and Order reported at 359 NLRB 
1301, which is incorporated herein by reference.
2 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  1 In finding that the Respondent™s change to 
the 
start
-of
-shift proc
e-dures was material, substantial, and significant, we do not rely on 
Pratt 
Industries
, 358 NLRB 
414
, 422
 (2012), cited in the vacated decision.
 2 In affirming the tax compensation an
d Social Security Administr
a-tion reporting remed
ies
, we rely on 
Don Chavas, LLC d/b/a
 Tortillas 
Don Chavas
, 361 NLRB No. 10 (2014).
  We shall substitute a new 
notice 
to conform to the Board™s standard language and in accordance 
with 
Durham School Services
, 360 NLRB 
694
 (2014).
 The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT 
TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 change your terms and condit
ions of 
employment without first notifying your collective
-bargaining representative and giving it an opportunity to 

bargain.
 WE WILL NOT 
warn you or otherwise discipline you 
pursuant to a change in your terms and conditions of e
m-ployment without first not
ifying the Union and giving it 

an opportunity to bargain.
 WE WILL NOT
 discharge or otherwise discriminate 
against any of you for engaging in protected activity as a 

union steward or for engaging in any other protected 
concerted activities.
 WE WILL NOT
 in a
ny like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 rescind the changes in the terms and cond
i-tions of employment for our unit employees that were 
unilaterally implemented on April 8, 2011.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful warnings issued to unit employees pursuant to the 
change in your terms and conditions of employment, and 
WE WILL
, within 3 days thereafter, 
notify those emplo
y-ees in writing that this has been done and that the war
n-ings will not be used against them in any way.
 WE WILL
, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 

unit employees, notify and, o
n request, bargain with the 
exclusive collective
-bargaining representative of our 
employees in the following bargaining unit:
  All full
-time and regular part
-time emergency 
medical technicians (EMTs) and paramedics 
employed by 
us at or out of 
our West Hart
ford, 
Enfield, Putnam, and Rockville, Connecticut f
a-cilities.
  WE WILL
, within 14 days from the date of the Board™s 
Order, offer Adam Cummings full reinstatement to his 

former job or, if that job no longer exists, to a substa
n-361 NLRB No. 53
                                                   606 DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 tially equivalent position, wi
thout prejudice to his senio
r-ity or any other rights or privileges previously enjoyed.
 WE WILL
 make Adam Cummings whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest.
 WE WILL
 compensa
te Adam Cummings for the adverse 
tax consequences, if any, of receiving a lump
-sum bac
k-pay award, and 
WE WILL
 file a report with the Social S
e-curity Administration allocating the backpay award to 
the appropriate calendar quarters.
 WE WILL
, within 14 days f
rom the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful 
discharge of Adam Cummings, 
and 
WE WILL
, within 3 
days thereafter, notify him in writing that this has been 
done and that the 
discharge 
will not be used against him 
in a
ny way.
 AMERICAN
 MEDICAL
 RESPONSE
 OF 
CONNECTIC
UT, INC
.  The Board™s decision can be found at 
www.nlrb.gov/case/34
ŒCAŒ-013051
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor 

Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
      